Citation Nr: 1528963	
Decision Date: 07/07/15    Archive Date: 07/15/15

DOCKET NO.  13-26 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a pelvic disorder.

2.  Entitlement to service connection for a right hip disorder.

3.  Entitlement to service connection for a thoracolumbar spine disorder.

4.  Entitlement to service connection for cervical spine disorder.

5.  Entitlement to service connection for a disability manifested by sleep disturbance.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Hughes, Counsel

INTRODUCTION

The Veteran had active service from May 1998 to November 2008. 

These matters come before the Board of Veterans' Appeals (Board) on appeal of a June 2009 rating decision of the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).  Jurisdiction of the claims file resides with the Albuquerque, New Mexico RO.

After the statement of the case (SOC) was issued in July 2013, additional evidence consisting of a January 2015 VA examination report which includes an opinion as to the etiology of right hip disability was added to the record (without Agency of Original Jurisdiction (AOJ) consideration or a waiver of such).  However, as the newly received evidence is duplicative of records already considered (i.e., shows no current right hip disorder), the Board can proceed without seeking waiver of AOJ initial review of such evidence.  38 C.F.R. § 20.1304.


FINDING OF FACT

It is not shown that the Veteran has, or during the pendency of this claim has had, disorders of the pelvis, right hip, thoracolumbar and/or cervical spine or a disability manifested by sleep disturbance.


CONCLUSION OF LAW

Service connection for disorders of the pelvis, right hip, thoracolumbar and cervical spine and a disability manifested by sleep disturbance is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

Review of the record shows that the Veteran filed these claims prior to separation from active service and in association with his participation in VA's Benefits Delivery at Discharge (BDD) Program.  In November 2008, he signed a form acknowledging that he had been provided adequate VCAA notice.  

As to VA's duty to assist, pertinent records from all relevant sources identified by the Veteran, and for which he authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A.  He has been afforded VA examinations in February 2009, June 2013 and January 2015 in connection with these claims.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

To establish service connection for a claimed disorder, there must be evidence of (1) a current disability; (2) of incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In the absence of proof of a current disability, there is no valid claim of service connection.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 3.310(a).  Establishing service connection on a secondary basis requires evidence of (1) a current chronic disability for which service connection is sought; (2) an already service-connected disability; and (3) that the disability for which service connection is sought was either (a) caused or (b) aggravated by the already service-connected disability.  See Allen v. Brown, 7 Vet. App. 439 (1995).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Competent medical evidence is needed where the determinative question is one requiring medical knowledge.  Id. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also mean statements conveying sound medical principles found in medical treatises, and may include statements in authoritative writings, such as medical and scientific articles and research reports.  38 C.F.R. § 3.159(a)(1). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a layperson.  38 C.F.R. § 3.159(a)(2).

The Veteran claims service connection for disabilities of the pelvis, right hip and thoracolumbar and cervical spine on the basis that they are the "the result of continuous strain and overuse from daily service" and "were exacerbated by the catastrophic submerged grounding event of USS San Francisco" on January 8, 2005 when he "was physically ejected from [his] bunk (approx 6' above the deck) into the forward bulkhead approx 8' away."  He recalls that he "was initially unconscious but awoke to severe pain in [his] head along with radiating burning sensation in [his] spine."  He further recalls that he "experienced debilitating back spasms" following the event.  The Veteran states that he experiences "pain/cracking" in his back and neck and "random spasms" to this day.  Alternatively, it is claimed that his right hip disorder is secondary to his service-connected right ankle disability.  Finally, the Veteran attributes his sleep disturbance to "continuous shift work which prevented a normal sleep cycle."  

The Veteran's service treatment records (STRs) show he sought treatment in January 2005 for "all over body aches and back pain secondary to trauma sustained while on the boat during the collision."  He was thrown from his rack onto the deck.  X-ray examination of the back was negative.  The assessment was back strain.  The STRs also show the Veteran's complaints of joint pain, localized in the hip.  An April 2005 treatment report notes that the Veteran had suffered back pain with spasms and right hip bruising during the collision and "all issues [had] resolved."  He reported a history of recurrent back pain, numbness or tingling, swollen or painful joints and frequent trouble sleeping on August 2008 service separation examination.  

Review of the Veteran's post-service VA treatment records shows no complaints, findings or treatment for sleep impairment or disabilities of the pelvis, right hip and/or thoracolumbar or cervical spine.

On February 2009 VA examination, the examiner noted the Veteran's 2005 injury when he was thrown from his bunk during service.  On examination, the diagnoses were: resolved pelvis bruising with no residuals, no right hip condition, mechanical cervical and thoracolumbar spine pain with no functional limitation, and "no evidence of sleep disorder per se.  Reported daily fatigue is more likely related to nocturnal urination off medications as reported by vet.  No functional impairment."  

On June 2013 VA examination, the examiner found no diagnosis of a disorder of the thoracolumbar or cervical spine or right hip.  The examiner noted that the Veteran "has no current back condition corresponding to back problems he had in the military."  The examiner further noted that the Veteran "has no chronic condition of the hips or pelvis.  His exam is normal, no C-file/CPRS [claims file/ Computerized Patient Record System] evidence of current or recent medical problem of the hips or pelvis.  Finally, the examiner noted that there was "no chronic neck/cervical spine condition diagnosed based on current exam and review of all available records medical evidence."  

Similarly, a January 2015 VA examination report (in connection with an opinion as to whether the Veteran has a right hip condition secondary to a service connected right ankle disability) notes that the Veteran does not have a right hip condition.  The examiner noted "completely normal exam and functional assessment of the R hip.  No records evidence of R hip condition.  Veteran does not have an established medical condition of the R hip."  

The threshold matter that must be addressed here (as in any claim seeking service connection) is whether there is competent evidence that the Veteran currently has (or during the pendency of the claim has had) the disability for which service connection is sought (a disability of the pelvis, right hip, thoracolumbar or cervical spine and/or a disability manifested by sleep disturbance).  In the absence of proof of such current disability there is no valid claim for service connection.  See Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 1144 (1999).

There is no competent evidence in the record showing that the Veteran has (or during the pendency of this claim has had) a disability of the pelvis, right hip, thoracolumbar or cervical spine and/or a disability manifested by sleep disturbance.  Although the STRs show pelvic, hip, lumbar and cervical spine and sleep complaints, VA treatment records and examination reports do not show complaints or findings referable to such disabilities.  Without competent evidence of the claimed disability (a disability of the pelvis, right hip, thoracolumbar or cervical spine and/or a disability manifested by sleep disturbance), there is no valid claim of service connection for such disability.  See Brammer, 3 Vet. App. at 225.  The preponderance of the evidence is against these claims; therefore, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The claims must be denied.  [The Board observes that sleep disturbance, of itself, represents a clinical finding and is not a diagnosis of a disability.  To substantiate the claim, as a threshold matter there would have to be a showing of a sleep disorder underlying the clinical finding of sleep disturbance.]

In this case, the Board has carefully reviewed the record, but finds no probative evidence of diagnoses of pelvic, right hip, thoracolumbar or cervical spine disabilities and/or a disability manifested by sleep disturbance for any period of the claim.  Although the appellant is competent to describe his symptoms, as the record does not establish that he possesses a recognized degree of medical knowledge, he lacks the competency to provide evidence that requires specialized knowledge, skill, experience, training or education, such as diagnoses of pelvic, right hip, thoracolumbar or cervical spine disabilities and/or a disability manifested by sleep disturbance.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

For the reasons set forth above, the Board finds that the preponderance of the evidence is against the claims of service connection for pelvic, right hip, thoracolumbar or cervical spine disabilities and/or a disability manifested by sleep disturbance.  The benefit-of-the-doubt doctrine is not for application where the clear weight of the evidence is against the claim.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Service connection for a pelvic disorder is denied.

Service connection for a right hip disorder is denied.

Service connection for a thoracolumbar spine disorder is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a disability manifested by sleep disturbance is denied.





____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


